  Case 1:19-cv-00871-MN Document 33 Filed 12/07/20 Page 1 of 2 PageID #: 151




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 KELVIN MILES,                                     )
                                                   )
                          Plaintiff,               )
                                                   )
                  v.                               )    C.A. No. 19-871 (MN)
                                                   )
 PROCTOR AND GAMBLE                                )
 MANUFACTURING COMPANY, et al.,                    )
                                                   )
                          Defendants.              )
                                       MEMORANDUM ORDER
       At Wilmington this 7th day of December 2020;

       Introduction.       Plaintiff Kelvin Miles (“Plaintiff”), an inmate at FMC Rochester in

Rochester, Minnesota, filed this action pursuant to “Title 15 15 U.S.C. Section 1102 and 63 A AM

2d and under the Due Process and Equal Protection Clauses of the Fifth and Fourteenth . . .

Amendments.” (D.I. 1 at 4).        He appears pro se and has been granted leave to proceed in forma

pauperis.     (D.I. 9).   On December 10, 2019, the Court dismissed and closed the case after

Plaintiff failed to timely file an amended complaint.    (See D.I. 20).    Plaintiff filed a motion for

new trial and show cause order, construed as a motion for reconsideration and, given his pro se

status, the motion for reconsideration was granted and Plaintiff was given leave to file an amended

complaint..     (D.I. 21, 23).     Plaintiff did not cure his pleading defects and the Amended

Complaint was dismissed as legally frivolous on November 18, 2020.           (D.I. 30, 31).   Plaintiff

has filed a motion for a new trial and for reconsideration.   (D.I. 32).

       Motion for Reconsideration.          The standard for obtaining relief under Rule 59(e) is

difficult for Plaintiff to meet. The purpose of a motion for reconsideration is to “correct manifest

errors of law or fact or to present newly discovered evidence.” Max’s Seafood Café ex rel. Lou-

Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). “A proper Rule 59(e) motion . . . must
  Case 1:19-cv-00871-MN Document 33 Filed 12/07/20 Page 2 of 2 PageID #: 152




rely on one of three grounds: (1) an intervening change in controlling law; (2) the availability of

new evidence; or (3) the need to correct a clear error of law or fact or to prevent manifest injustice.”

Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010) (citing N. River Ins. Co. v. CIGNA

Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995)). A motion for reconsideration is not

properly grounded on a request that a court rethink a decision already made. See Glendon Energy

Co. v. Borough of Glendon, 836 F. Supp. 1109, 1122 (E.D. Pa. 1993). Motions for reargument

or reconsideration may not be used “as a means to argue new facts or issues that inexcusably were

not presented to the court in the matter previously decided.” Brambles USA, Inc. v. Blocker,

735 F. Supp. 1239, 1240 (D. Del. 1990). Reargument, however, may be appropriate where “the

Court has patently misunderstood a party, or has made a decision outside the adversarial issues

presented to the court by the parties, or has made an error not of reasoning but of apprehension.”

Brambles USA, 735 F. Supp. at 1241 (D. Del. 1990) (citations omitted); See also D. Del. LR 7.1.5.

        Plaintiff seeks to amend the complaint through his motion for reconsideration by adding

new defendants, stating that he does not know who all the defendants are, and asking for discovery.

(D.I. 32).   Notably, Plaintiff does not address the fact that his Complaint and Amended Complaint

were almost identical and that he failed to cure his pleading defects through amendment.

        Plaintiff has failed to set forth any intervening changes in controlling law, new evidence,

or clear errors of law or fact made by the Court to warrant granting reconsideration. See Max’s

Seafood Café, 176 F.3d at 677.     Therefore, his motion will be denied.

        For the above reasons, IT IS HEREBY ORDERED that Plaintiff’s Motion for New Trial

and Reconsideration of Order (D.I. 32) is DENIED.


                                                       _________________________________
                                                       The Honorable Maryellen Noreika
                                                       United States District Judge



                                                   2
